DETAILED ACTION
Claims 1 through 10 originally filed 16 September 2020. By preliminary amendment received 16 September 2020; claims 1 through 10 are cancelled and claims 11 through 20 are added. Claims 11 through 20 are addressed by this action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 19 October 2022 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language. It has been placed in the application file, but the information referred to therein has not been considered.

Specifically, no translation or concise explanation of relevance is provided for NPL Document 1.

Claim Objections
Claim 18 objected to because of the following informalities:

Claim 18 is objected to because this claim does not end in a period (MPEP §608.01m). Please rewrite this claim such that the required equation is included within the sentence of the claim such that the claim may end in a period.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 18, this claim requires "a light-emitting region of each of the surface-emitting laser elements is denoted by a". This definition of the variable "a" does not specify any particular aspect of the light-emitting region. Since no particular aspect of the light-emitting region is specified in this definition of "a", this definition of "a" does not cause "a" to have a numerical value. Since the variable "a" is used in an equation that requires numerical input but "a" does not have a numerical value, the definition of "a" is not a sensible definition of "a" within the context of this claim. As such, this claim is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. For the remainder of this action, the variable "a" will be understood as referring to the diameter of the light-emitting region of each surface-emitting laser element.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11 and 14 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (Zhang, US Pub. 2005/0025211).
Zhang was originally cited in IDS received 16 September 2020.

Regarding claim 11, Zhang discloses, "A plurality of surface-emitting laser elements arranged on a first surface of a substrate" (p. [0024] and Fig. 3, pts. 101, 301, 302, and 303).  "[The plurality of surface-emitting laser elements] configured to emit light in a direction crossing the first surface" (p. [0024] and Fig. 3, pts. 101, 301, 302, and 303).  "A plurality of optical elements arranged on a second surface opposite to the first surface of the substrate to correspond to the surface-emitting laser elements" (p. [0025] and Fig. 3, pts. 101, 307, 308, and 309).  "[The plurality of optical elements] configured to change a radiation angle of the light" (p. [0027] and Fig. 3, pts. 101, 307, 308, and 309).  "A light shielding member arranged in a region between the optical elements on the second surface of the substrate" (p. [0024] and Fig. 3, pts. 101, 104, 307, 308, and 309).  

Regarding claim 14, Zhang discloses, "Wherein the light shielding member further functions as an electrode on the second surface of the substrate" (p. [0024] and Fig. 3, pts. 101, 104, 307, 308, and 309).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 13, 16, and 19 rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Kondo (US Pub. 2006/0083282).

Regarding claim 12, Zhang does not explicitly disclose, "Wherein the light shielding member covers a peripheral portion of each optical element of the plurality of optical elements."  "The peripheral portion being a part of the optical element."  Kondo discloses, "Wherein the light shielding member covers a peripheral portion of each optical element of the plurality of optical elements" (p. [0063] and Fig. 1, pts. 115 and 116).  "The peripheral portion being a part of the optical element" (p. [0063] and Fig. 1, pts. 115 and 116).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zhang with the teachings of Kondo.  In view of the teachings of Zhang regarding a bottom emitting laser array with integrated lenses and electrodes positioned between the lenses, the alternate arrangement of the lenses and electrodes such that the electrodes extend to cover some portion of the lenses as taught by Kondo would enhance the teachings of Zhang by allowing the optical elements to be more closely packed while maintaining sufficient electrode contact.

Regarding claim 13, the combination of Zhang and Kondo does not explicitly disclose, "Wherein regions covered by the light shielding member on the optical elements are regions equal to or smaller than 10% of diameters of the optical elements."  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adjust the coverage of the optical element by the electrode by balancing the coverage of the electrode, the pitch of the laser elements, and the emission area to achieve a close packing of emitters that maintains sufficient electrical contact, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 16, Zhang discloses, "Wherein the substrate is a GaAs substrate" (p. [0018] and Fig. 3, pt. 101).  Zhang does not explicitly disclose, "The surface-emitting laser elements include active layers made of InGaAs."  Kondo discloses, "The surface-emitting laser elements include active layers made of InGaAs" (p. [0056] and Fig. 1, pt. 112).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zhang with the teachings of Kondo.  In view of the teachings of Zhang regarding an array of VCSEL devices, the alternate composition of the active medium as taught by Kondo would enhance the teachings of Zhang by allowing a different range of emission wavelengths and thereby allow a wider range of applications.

Regarding claim 19, Zhang does not explicitly disclose, "A light receiver configured to receive light emitted from the surface-emitting laser elements of the surface-emitting laser array."  Kondo discloses, "A light receiver configured to receive light emitted from the surface-emitting laser elements of the surface-emitting laser array" (p. [0138]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zhang with the teachings of Kondo.  In view of the teachings of Zhang regarding an array of VCSEL devices, the alternate use of VCSEL devices in other types of systems as taught by Kondo would enhance the teachings of Zhang by allowing the overall device of Zhang to be used for a wider range of applications.

Claim 15 rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Higuchi (US Pub. 2012/0230360).

Regarding claim 15, Zhang does not explicitly disclose, "A back surface electrode made of a transparent conductive material."  "[The back surface electrode] disposed on the optical elements and the light shielding member on the second surface."  Higuchi discloses, "A back surface electrode made of a transparent conductive material" (p. [0027] and Fig. 3, pt. 32).  "[The back surface electrode] disposed on the optical elements and the light shielding member on the second surface" (p. [0042] and Fig. 3, pts. 12, 32, and 50, where transparent electrode 32 would necessarily cover the lens of Zhang when incorporated in a device such as Zhang).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zhang with the teachings of Higuchi.  In view of the teachings of Zhang regarding a bottom emitting laser array with integrated lenses and electrodes positioned between the lenses, the additional inclusion of a transparent electrode in addition to the conventional electrode as taught by Higuchi would enhance the teachings of Zhang by increasing the overall contact area between the electrode and the device and thereby improving current injection.

Claims 17, 18, and 20 rejected under 35 U.S.C. 103 as being unpatentable over Zhang.

Regarding claim 17, Zhang does not explicitly disclose, "Wherein peak wavelengths of the light emitted by the surface-emitting laser elements fall in a range of 910 to 970 nanometers."  The examiner takes Official Notice of the fact that it was known in the art to select a particular material for the laser active medium in a VCSEL to produce light in the range of 910nm to 970nm. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adjust the material of the gain medium of the laser so as to achieve a desired output light, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Regarding claim 18, Zhang does not explicitly disclose, "Wherein a thickness t of the substrate is represented by EXPRESSION1, where a radiation angle of the light inside the substrate is denoted by θ, a pitch between the surface-emitting laser elements is denoted by X, a diameter of each of the optical elements is denoted by ϕ, and a light-emitting region of each of the surface-emitting laser elements is denoted by a."  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to 1) adjust the coverage of the optical element by the electrode by balancing the coverage of the electrode, the pitch of the laser elements, and the emission area to achieve a close packing of emitters that maintains sufficient electrical contact and 2) adjust the thickness of the substrate so as to coordinate degree of divergence of the emitted beam with the size of the aperture created by the electrode, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 20, Zhang does not explicitly disclose, "A laser resonator including a solid-state laser medium that causes light emitted from the surface-emitting laser array to resonate."  The examiner takes Official Notice of the fact that it was known in the art to design a solid state resonator such that a pump beam from a laser diode resonates within the cavity of the solid state laser so as to enhance absorption of the pump beam. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the laser diode of Zhang to pump a solid state laser as suggested in p. [0031] of Zhang while also arranging the cavity of the solid state laser so as to resonate the pump light, since arranging a solid state laser cavity to resonate pump light improves absorption of the pump light.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Hagan whose telephone number is (571)270-1242. The examiner can normally be reached Monday, Wednesday, and Thursday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P HAGAN/Examiner, Art Unit 2828